DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/01/2022. Claims 1-8 are currently presented in the instant application.
REASONS FOR ALLOWANCE
Claims 1-8 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Patton (U.S. Pub. No.: 2009/0304196) teaches a transmitter handling the conversion of the audio signal into a radio signal and broadcasts it through an antenna, is built into the handle of the microphone, resulting in a wireless microphone that is slightly larger than a standard wired microphone. The microphone also has a shock-absorption system that reduces noise while the microphone is being handled buy the vocalist during a performance and battery compartment.
Oster et al. (U.S. Patent No.: 6,548,987) teaches a holder for a wireless microphone includes a pair of terminals electrically connected to a power supply and mounted in a recess of a holder member for engaging corresponding terminals on an elongated handle body of the wireless microphone. 
Koike (U.S. Patent No.: 6,778,814) teaches a compact and lightweight wireless microphone and transmitter comprise a battery store there in.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a resilient positioning member which is connected to said
 battery holder, and which is configured such that when the first battery is installed in the installation space, said resilient positioning member is disposed to resiliently abut against the first battery in a Z direction orthogonal to the X direction to thereby position the first battery within said battery holder, and such that when the second batteries are installed in the installation space, said resilient positioning member is disposed to resiliently abut against a first one of the second batteries in the Z direction to force the first one of the second batteries into abutment against a second one of the second batteries to thereby position the second batteries within said battery holder in the juxtaposed manner, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649